DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 recites the phrase “wherein at least one of R21 and R23 is a group comprising two or more carbons”. Applicants are advised to amend this phrase to recite “wherein at least one of R21 or R23 is a group comprising two or more carbons”.  Appropriate correction is required.

Claim 4 is objected to because of the following informalities: Claim 4 recites the phrase “R2 is the same as described in claim 1”. Given that claim 4 depends from claim 1, Applicants are advised to delete this phrase from claim 4.  Appropriate correction is required.

Claim 9 is objected to because of the following informalities: Claim 9 recites the phrase “CY1, X1 to X6, X11 to X15, G, R1 to R6 and a1 to a3 as the same as described in claim 1. Given that claim 9 depends from claim 1, Applicants are advised to delete this phrase from claim 9.  Appropriate correction is required.

Claim 10 is objected to because of the following informalities: Claim 10 recites the phrase “CY1, G, R1, R2, R4 to R6 and a1 to a2 as the same as described in claim 1. Given that claim 10 depends from claim 1, Applicants are advised to delete this phrase from claim 10.  Appropriate correction is required.

Claim 10 is objected to because of the following informalities: Claim 10 recites the phrase “R11 to R16 are the same as described in connection with R3 in claim 1”. Applicants are advised to amend this phrase to recited “R11 to R16 are the same as described in connection with R3”.  Appropriate correction is required.

Claim 13 is objected to because of the following informalities: Claim 13 recites the phrase “R22 is the same as described in claim 1”. Given that claim 13 depends from claim 1, Applicants are advised to delete this phrase from claim 4.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Je et al (US 2009/0104472, cited on IDS filed on 9/1/2020).

Regarding claim 1, Je et al discloses the following compound (Abstract and [0011] – Formula 1):

    PNG
    media_image1.png
    435
    514
    media_image1.png
    Greyscale
,
where R1-R6 are H, a C1-18 alkyl, or a substituted or unsubstituted C5-18 ([0011]); X is trimethylsilyl (TMS) ([0012]); A1-A3 are hydrogen or a C1-18 alkyl group ([0011]).
	Accordingly, the reference discloses a compound corresponds to recited Formula 1, i.e.
M(L1)n1(L2)n2,
where M is Ir; the integer n1 is two (2); and the integer n2 is one (1). In the disclosed compound, the ligand L1 in recited Formula 1 is given by Formula 2a of the claims, i.e.

    PNG
    media_image2.png
    270
    182
    media_image2.png
    Greyscale
,
where CY1 is benzene, i.e. a C6 carboxylic group. In the compound of the reference R1-R4 correspond to the recited group R1 and are H, where the integer a1 is four (4).
In the compound of the reference one (1) of R5 or R6 corresponds to ring CY2 and is benzene, i.e. a C6 carbocyclic group; and R2 is H. The other of R5 or R6, corresponding to R3 in Formula 2a, is H. In recited Formula 2a, X1-X6 are C. The group GR4R5R6 corresponds to TMS, i.e. G is Si, and R4 to R6 are methyl groups.
Ligand L2 is given by Formula 2b, i.e.

    PNG
    media_image3.png
    120
    134
    media_image3.png
    Greyscale
,
where R21 to R23 are C2 alkyls or R21 and R23 are C2 alkyls and R22 is H.
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 2, Je et al teaches all the claim limitations as set forth above. As discussed above, M is Ir. The integers n1 and n2 are two (2) and one (1), respectively, and therefore, the sum of n1 and n2 is three (3).

Regarding claim 3, Je et al teaches all the claim limitations as set forth above. As discussed above the ring CY1 and CY2 are benzene.

Regarding claim 4, Je et al teaches all the claim limitations as set forth above. As discussed above 
    PNG
    media_image4.png
    90
    139
    media_image4.png
    Greyscale
is benzene. Therefore, the recited ring CY2 has the Formula CY2a, i.e.

    PNG
    media_image5.png
    99
    181
    media_image5.png
    Greyscale
,
where X11 to X15 are C; R2 is H; and the integer a2 is four (4).

Regarding claim 5, Je et al teaches all the claim limitations as set forth above. As discussed above, R1 to R3 are H.

Regarding claim 6, Je et al teaches all the claim limitations as set forth above. As discussed above, R4 to R6 are methyl, i.e. C1 alkyls.

Regarding claim 7, Je et al teaches all the claim limitations as set forth above. As discussed above, R4 to R6 are methyl.

Regarding claim 8, Je et al teaches all the claim limitations as set forth above. As discussed above, R4 to R6 are methyl, and therefore, identical.

Regarding claim 9, Je et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses a compound given by recited Formula (2a-1), i.e.

    PNG
    media_image6.png
    286
    237
    media_image6.png
    Greyscale
.

Regarding claim 10, Je et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses a compound given by recited Formula (3-5), i.e.

    PNG
    media_image7.png
    293
    244
    media_image7.png
    Greyscale
,
where R12-R16 are H.

Regarding claim 11, Je et al teaches all the claim limitations as set forth above. As discussed above, R12 to R16 are H.

Regarding claim 12, Je et al teaches all the claim limitations as set forth above. As discussed above, R12 to R16 are H.

Regarding claim 13, Je et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses a compound where Formula 2b is given by Formula (2b-1), i.e.

    PNG
    media_image8.png
    211
    187
    media_image8.png
    Greyscale
,
where R21a, R21c, R23a, and R23c are H. R21b and R23b are methyl, i.e. C1 alkyls, and R22 is ethyl, i.e. a C2 alkyl. 
Alternatively, it is noted that the reference discloses A1 to A3 are C1-18 alkyls and exemplifies the C4 alkyl as tert-butyl in Compounds (2-5), (2-16), (2-19), etc. ([0011] and Page 4). In this case, in recited Formula (2b-1), R21a to R21c and R23a to R23c are methyl groups and R22 is a tert-butyl group.
Alternatively, it is noted that Compounds (2-15), (2-16), etc. exemplify the recited ligand L2 as:

    PNG
    media_image9.png
    179
    104
    media_image9.png
    Greyscale
.
Accordingly, in recited Formula (2b-1),  R21a to R21c and R23a to R23c are methyl groups and R22 is H

Regarding claim 14, Je et al teaches all the claim limitations as set forth above. As discussed above, in recited Formula (2b-1), R21a to R21c and R23a to R23c are methyl groups and R22 is a tert-butyl group.

Regarding claim 15, Je et al teaches all the claim limitations as set forth above. As discussed above, in recited Formula (2b-1), R21a to R21c and R23a to R23c are methyl groups and R22 is H.

Regarding claim 16, Je et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses compound 1 of the claims, i.e.

    PNG
    media_image10.png
    106
    117
    media_image10.png
    Greyscale
.

Regarding claim 17, Je et al teaches all the claim limitations as set forth above. Additionally, the reference discloses the following organic light emitting device:

    PNG
    media_image11.png
    401
    430
    media_image11.png
    Greyscale
,
where layer 20 is anode, i.e. first electrode, and layer 80 is the cathode, i.e. second electrode ([0025] – Figure 1). Layers 30-70 correspond to the recited organic layer, where layer 50 is the light emitting layer ([0025] – Figure 1).

Regarding claim 18, Je et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the organic light emitting device comprises the following layers:

    PNG
    media_image12.png
    401
    670
    media_image12.png
    Greyscale
,
where layers 30 and 40 correspond to the hole transport region and comprises hole injection and hole transport layers, between the anode (20) and the light emitting layer (50). In the device layers 60 to 70 form the electron transport region comprising electron injection and transport layers between the cathode (80) and light emitting layer (50).

Regarding claim 19, Je et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the light emitting layer comprises a host and the disclosed organometallic compound ([0028]). The reference discloses that the organometallic compound is present in the amount of 7 wt. % of the light emitting layer with Alq3, i.e. a host compound in the amount 97 wt. % ([0028] and [0036]). Accordingly, the amount of the organometallic compound is greater than the host as recited in the present claims.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Je et al (US 2009/0104472, cited on IDS filed on 9/1/2020) as applied to claims 1-19 above, and in view of Fidler et al (US 2002/0132275).

The discussion with respect to Je et al as set forth in Paragraph 11 above is incorporated here by reference.

Regarding claim 20, Je et al teaches all claim limitations as set forth above. While the reference discloses that the compound is a phosphorescent compound (Abstract), the reference does not disclose a diagnostic composition comprising the disclosed compound. 
Fidler et al discloses that in order to increase the efficacy of antibody molecules as diagnostic or therapeutic agents, it is conventional to link or covalently bind or complex at least one desired molecule or moiety ([0135]).  Such molecules or moieties include reporter molecules such as phosphorescent molecules ([0135]).
In view of this teaching, it would have been obvious to one of ordinary skill in the art at to use the phosphorescent compound disclosed by Je et al in a diagnostic composition as disclosed by Fidler as doing so would amount to nothing more than use of known phosphorescent compound for its intended use, in a known environment to accomplish entirely expected results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767